Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/16/2017 (claims filing date). A petition to revive the application which was abandoned for failure to reply in a timely manner to the Notice to file missing parts mailed on 12/07/2017, was granted in a communication dated 06/12/2020. 
Claim Objections
3. Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sturmer et al (US 2014/0190830 A1) and in view of Abir (US 2015/0157512 A1).

    PNG
    media_image1.png
    940
    584
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    605
    490
    media_image2.png
    Greyscale
Regarding independent claim 5,  Sturmer et al (US 2014/0190830 A1) teaches, A biofluid (paragraph [0009]) detection system comprising: a signaling device comprising a sensing element; an impedance measuring circuit (element 118, figure 2); an oscillator circuit (paragraph [0085]); and a power supply source (paragraph [0081]).
Sturmer fails to teach, an acoustic transducer; and a reader device comprising a microphone; and a processor, wherein the processor is configured to complete a Fast Fourier Transform, and filter the results of the transform to have amplitude data for a predetermined 17VENER8-002NP frequency range, wherein the predetermined frequency range has a lower limit of no less than 12 kHz.

    PNG
    media_image3.png
    380
    744
    media_image3.png
    Greyscale
Abir (US 2015/0157512 A1) teaches, an acoustic transducer (According to some embodiments, the sensing devices and systems disclosed herein may further interface and/or communicate with an external and/or remote device to convey a signal generated by the sensor(s) disclosed herein to the device (herein, a "receiver" or a "receiving device"). Conveying the signal from the sensor of the sensing device to the receiving device may be performed by various communication routes, such as radio frequency or acoustic communication; paragraph [0165]); and a reader device comprising a microphone (figure 26, paragraph [0173]); and a processor (figure 4, microcontroller), wherein the processor is 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sturmer et al by the teachings of Abir by providing an acoustic transducer and reader device.
One of the ordinary skill in the art would have been motivated to make such a modification such that the acoustic signal produced by the sensing device may then be detected by transducer unit receiving device. The acoustic signal may then be decoded by audio decoder of the receiving device, Decoding the acoustic signal may be used to convert the acoustic signal to an electrical signal. The decoded signal may be processed and conveyed to a user. In some embodiments, the decoded signal may be converted to an alarm signal that may a visual signal, a tactile signal, an audible signal, and the like, or any combination thereof, as taught by Abir.

Regarding dependent claim 6, Sturmer et al (US 2014/0190830 A1) and Abir (US 2015/0157512 A1) teach the biofluid detection system according to claim 5.
Abir further teaches, wherein the predetermined frequency range is between 16 and 20 kHz (paragraph [0167]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sturmer et al by the teachings of Abir by providing an acoustic transducer and reader device.


Regarding dependent claim 7, Sturmer et al (US 2014/0190830 A1) and Abir (US 2015/0157512 A1) teach the biofluid detection system according to claim 5.
Abir further teaches, wherein the signaling device further comprises a visual indicator (paragraph [0173]).

Regarding dependent claim 8, Sturmer et al (US 2014/0190830 A1) and Abir (US 2015/0157512 A1) teach the biofluid detection system according to claim 5.
Abir further teaches, wherein the signaling device further comprises a timer (fig. 35 and paragraphs [0099], [0100]).

 Regarding dependent claim 12, Sturmer et al (US 2014/0190830 A1) and Abir (US 2015/0157512 A1) teach the biofluid detection system according to claim 5.

Allowable Subject Matter
5. Claim 1, 13 are allowed. Claims 2-4, 14 and 15 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record fails to teach or suggest the first, second and third electrode arrangement as recited in the independent claim 1, specifically “a plurality of third conductive patterns on the substrate, each third conductive pattern electrically isolated from the first and second conductive patterns and configured such that at least a first portion of the third conductive pattern is closer to the first conductive pattern than to the second conductive pattern, and at least a second portion of the third conductive pattern is closer to the second conductive pattern than to the first conductive pattern”.
	Regarding Claim 13, Sturmer et al (US 2014/0190830 A1) teaches, measuring the impedance of the electrode produced by the excitation signal, wherein the impedance indicates presence of liquid at the electrode are disclosed. Computer readable mediums storing processor executable instructions for performing the method, and systems are also disclosed. The systems comprise a processor, memory and code stored in the memory that when executed cause the processor at least to: receive an output voltage signal, superimpose an excitation signal onto the output voltage signal to produce a superimposed signal, connect the superimposed signal to an electrode in a droplet actuator, suppress the output voltage signal, when detecting an impedance 
Buckley et al (US 2006/0192679 A1) teaches, a self-contained apparatus detects the absence of water in a cut plant container and signals an audible alert. The alert sounds periodically until an attendant refills the water. The apparatus is a slender rigid structure that can easily fit inside a narrow vase of cut flowers. The top portion that remains above the normal water level holds the battery and electronic circuitry. The bottom portion, which rests against the container bottom, holds the water sensor. Various means of electronically distinguishing water from air are disclosed: thermal, vibrations, viscosity, density, acoustic, electromagnetic (including capacitance, microwaves, optical and beta rays), electrical contact, electrochemical, floats and pressure. The sensor has cavities in its structure to protect the sensor from handling, water damage and contamination. Some cavities are flooded having an opening above and below the normal container water level; the water inside a flooded cavity matches the water level in the container. Other cavities are dry to protect sensors and circuitry from water damage. Circuitry to detect the absence of water includes bridge circuits for variable resistance and variable voltage sensors. In addition, both self-impedance and mutual impedance circuits are disclosed. However Sturmer et al and Buckey et al, either individually or in combination fail to teach the method recitation of claim 13.
Regarding claims 9-11, Sturmer et al and Buckey et al, either individually or in combination fail to teach the limitation recited in claims 9-11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary examiner Art Unit 2858